Zimmerman, J.,
dissenting. I agree with both the Tax Commissioner and the Board of Tax Appeals that the extensive activities of the Nationwide Corporation in acquiring, managing, manipulating, and selling stock in insurance and other companies during the years in controversy, 1960 through 1963, constituted “doing business” within the holding of this court in Cliffs Corp. v. Evatt, Tax Commr., 138 Ohio St. 336, 35 N. E. 2d 144, and thereby it became subject to the payment of corporate franchise taxes under the provisions of Section 5733.05, Revised Code.
Matthias and Herbert, JJ., concur in the foregoing dissenting opinion.